DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the limitation that “the first connector terminal row is horizontally offset . . . from the first terminal connector row” as vague and ambiguous.  The first terminal connector row lacks antecedent basis.  The examiner does not understand the limitation.  The limitation is given little weight.  The same rejection applies claim 24.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 9, 12, 13, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smorzaniuk et al. US 4082407 (“Smorzaniuk”).   Note that Obuch et al. US 3930706 (“Obuch”) is incorporated by reference in Smorzaniuk, col. 4, lines 30-33, and is therefore considered to be part of the disclosure of Smorzaniuk.
Regarding claim 9, Smorzaniuk discloses an irrigation control device (i.e., a device capable of controlling an irrigation system) comprising:
	a circuit board 12;
	a first connector terminal row (labeled TR1 in annotated figure 6 below) comprising a first row of plurality of electrical connection pads 46 coupled to the circuit board;
	a second connector terminal row (labeled TR2 below) adjacent (i.e., not distant, nearby, https://www.merriam-webster.com/dictionary/adjacent) to the first connector terminal row and comprising a first row of plurality of electrical connection pads 46 coupled to the circuit board;
	a plurality of terminal connectors 28 (see Obuch tubular connector elements 46 for details of the connectors 28), each secured to a respective electrical connection pad of the first and second connector terminal rows (see Obuch strap 42 analogous to Smorzaniuk pad 46 secured against the lower wall of the Obuch element 46 at lead line 46 in Obuch figure 2), 

	a ridge (labeled R1 in annotated figure 2 below) located between the first and second connector terminal rows, wherein the ridge comprises a peak elevated from the first horizontal plane, wherein the ridge is configured to support (i.e., capable of supporting) the wires retained in and extending from the second terminal connector row above the wires retained in and extending from the first terminal connector row.

    PNG
    media_image1.png
    1847
    1431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1847
    1431
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    2640
    1700
    media_image3.png
    Greyscale


	Per claim 13, there are divider walls (labeled DW in annotated figure 1 above) in the first and second terminal connector rows and configured to provide a separation barrier between side-by-side oriented electrical connection pads of the first and second terminal connector rows.
	
	Per claim 17, Smorzaniuk discloses an irrigation control device (i.e., a device capable of controlling an irrigation system) comprising:
a circuit board 12;
	a first connector terminal row (labeled TR1 above) located in a first horizontal plane (labeled HP1 above);
	a second connector terminal row (labeled TR2 above) located in the first horizontal plane adjacent (i.e., not distant, nearby, https://www.merriam-webster.com/dictionary/adjacent) to the first connector terminal row;
	a plurality of terminal connectors 28 (see Obuch tubular connector elements 46 for details of the connectors 28), each secured to a respective one of electrical connection pads of the first and second connector terminal rows, wherein each terminal connector is configured to receive a conductive exposed end of a wire and retain the wire against the respective electrical connection pad; and
	a ridge (labeled R1 above) located between the first and second connector terminal rows and extending above the first horizontal plane, wherein the ridge is configured to support 
	Per claim 20, there is a housing (16, 18) forming the first and second terminal connector rows.
Per claim 21, there are divider walls (labeled DW above) in the first and second terminal connector rows and configured to provide a separation barrier between side-by-side oriented electrical connection pads of the first and second terminal connector rows.
		
	Claims 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smorzaniuk.  Regarding claims 15, 16, 23, and 24, Smorzaniuk does not disclose the first and second terminal connector rows being offset.  Smorzaniuk discloses the upper terminal rows, labeled TR3 and TR4 above, being offset from the lower terminal rows (labeled TR1 and TR2 above).  It would have been obvious to reverse the offset configurations of terminal rows labeled TR2 and TR3 above (in figure 6, shifting TR2 leftward and shifting TR3 rightward), resulting in TR1 and TR2 being offset from each other.    Such a modification would have been a matter of obvious engineering choice, being merely a reversal of parts.  In re Gazda, 104 USPQ 400 (CCPA 1963).
Allowable Subject Matter
Claims 1-8 are allowable.  Claims 10, 11, 14, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 1, the prior art does not disclose the device as claimed, including 1) a circuit board the pads are part of the circuit board) and 2) each terminal connector is configured to retain the wire at the conductive exposed end against the respective electrical connection pad; and 3) the ridge as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833